     Case 3:18-cv-00387-HDM-WGC Document 54 Filed 08/25/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    CESAR CONTRERAS-ARMAS,                           Case No. 3:18-cv-00387-HDM-WGC
12                      Petitioner,                    ORDER
13           v.
14    RENEE BAKER, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (third request)

18   (ECF No. 53), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (third request) (ECF No. 53) is GRANTED. Respondents will have up to and including

21   August 30, 2021, to file a reply in support of the motion to dismiss (ECF No. 35).

22          DATED: August 25, 2021.
23                                                               ______________________________
                                                                 HOWARD D. MCKIBBEN
24                                                               United States District Judge
25

26

27

28
                                                      1
